EXHIBIT 16.1 Davis, Graber, Plotzker & Ward, LLP New York, NY October 1, 2012 Securities and Exchange Commission treet, N.W. Washington, DC 20549-7561 Dear Sirs/Madams: We have read Item 4.01 of Global Gate Property Corp.(the “Company”) Form 8-K dated July 15, 2012, and are in agreement with the statements relating only toDavis, Graber, Plotzker & Ward, LLPcontained therein. We have no basis to agree or disagree with other statements of the Company contained therein. Very truly yours, /s/ Davis, Graber, Plotzker & Ward, LLP
